 



Exhibit 10.2
CNX GAS CORPORATION
LONG-TERM INCENTIVE PROGRAM
[DATE]

[NAME AND ADDRESS]
Dear [NAME]:
Pursuant to the terms and conditions of the Company’s Equity Incentive Plan (as
amended, the “Plan”) and the Long-Term Incentive Program (the “Program”), on
October 11, 2006, the Independent Subcommittee of the Compensation Committee of
the Board of the Directors of CNX Gas Corporation (the “Independent
Subcommittee”) awarded you ___Performance Share Units (the “Award”). The terms
and conditions of your Award are governed by the provisions of the Program
document attached hereto as Exhibit A, the terms of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
each have the meaning assigned to them in the Program.

               
 
  Name:    
 
       
 
  Title:    
 
       

I hereby acknowledge and accept the Award described above subject to all of the
terms and conditions of the Program, including, without limitation, the
forfeiture and covenant provisions set forth in Sections 12, 13 and 14 of the
Program, regardless of whether the Award ever results in a cash distribution
under the Program. I further acknowledge receipt of a copy of the Program
document and the Plan, and I agree to be bound by all the provisions of the
Program and the Plan.
By signing below, I acknowledge that: (i) I have read and understand the
Program, including, without limitation, the provisions that require me to repay
monies to the Company if I breach Section 12 or 13 of the Program within six
(6) months of distribution; (ii) the Performance Share Units that have been
awarded to me have no independent economic value, but rather are mere units of
measurement to be used in calculating benefits, if any, available under the
Program; (iii) I agree to accept as binding, conclusive and final all decisions
or interpretations of the Independent Subcommittee upon any questions arising
under this Agreement, the Program or the Plan; and (iv) my decision to
participate in the Program is completely voluntary and done with full knowledge
of its terms. I further acknowledge and agree that in the event my employment
with the Company and any Affiliate shall terminate prior to the Payment Date or
the CiC Payment Date, as applicable, for any reason other than my death or
Disability, the Performance Share Units awarded to me shall be cancelled and
forfeited, whether payable or not, without payment by the Company or any
Affiliate.

             
Signature:
      Date:    
 
           
 
  Name:        

 